Citation Nr: 1727309	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-34 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, initially evaluated as 10 percent disabling prior to February 11, 2009, 100 percent disabling from February 11, 2009 to March 31, 2010, and 30 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Navy from May 1976 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in relevant part, increased the Veteran's disability evaluation for his service-connected left knee disability from 10 percent to 100 percent effective February 11, 2009, based on convalescence from surgery, and assigned 30 percent evaluation effective April 1, 2010.

Additionally, during an April 2011 VA examination, the Veteran reported that he had been unable to work since 2008 due to his service-connected left knee disability.  In his December 2012 substantive appeal, the Veteran wrote that his disability has made it very difficult for him to hold a job.  A claim for a TDIU rating is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claim, and is properly before the Board for adjudication.

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159.

At the outset the Board points out to the AOJ that on February 3, 2009, the Veteran underwent surgery for a total left knee replacement.  The Veteran was granted a temporary 100 percent disability rating for 13 months following the surgery, effective February 11, 2009, which is eight days after his surgery.  

In a recent decision, the U.S. Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable, the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran last underwent a VA examination for his left knee disability in April 2011.  During the examination, the Veteran reported significant pain in his left knee, even after his knee replacement surgery.  He reported pain on motion and chronic swelling, which never resolved after surgery.  He stated that his knee disability has caused arthritis and has prevented him from working since at least 2008.  However, the examiner conducted only limited range of motion testing.
In light of these findings and Correia,  the Veteran's claim must be remanded for a new VA examination.

Additionally, the Veteran has reported that he has been unable to work due to his service-connected left knee disability.  Therefore, the issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to an increased evaluation for his left knee disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with the notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A.

2.  Obtain any additional VA outpatient treatment records, especially records of treatment since April 2011, and associate them with the claims folder.  All attempts to obtain records should be documented.

3.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected left knee disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with the criteria for evaluating spine disabilities.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. 

The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disability under the rating criteria. 

Also, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"  38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  Then, readjudicate the claim based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


